DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2020, 11/13/2020, 12/2/2020, 12/07/2020, 12/16/2020, 01/08/2021 and 02/16/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17, 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2012/0146869 (hereinafter “Holland”), in view of U.S. Patent No. 6114997 (hereinafter “Lee”).

Regarding claim 17, Holland in figures 3-26 discloses a unit cell of a phased array antenna (see Para 66) comprising: a printed wiring board (PWB) (Fig. 3 and 23) comprising: a first layer comprising a radiator (Fig. 4(B) metallization layers 6, 7 and 6L, 7L) comprising: a first 
Holland does not explicitly discloses: “a quadrature feed circuit configured to generate and output excitation signals to the radiator using right hand circular polarization (RHCP)”
However, in the same field of endeavor, Lee in figures 1-5 teaches the employment of feed circuits in antenna arrays wherein a quadrature feed circuit (Fig. 5a) configured to generate and output excitation signals to the radiator (active radiators 64) using right hand circular polarization (RHCP) (see 5:40-45)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Holland and Lee to form the claimed invention in order to create a 

Regarding claim 4, Holland fails to disclose a unit cell wherein the feed circuit comprises: a first rat-race coupler coupled to the first via and the third via; a second rat-race couple coupled to the second via and the fourth via; a branchline coupler coupled to the first and second rat race couplers.
However, in the same field of endeavor, Lee in figures 1-5 teaches a unit cell wherein the feed circuit (circuit layers 53 and 30) comprises: a first rat-race coupler (hybrid coupler circuits 53 Col. 4, lines 12-14) coupled to the first via and the third via (see vias 63); a second rat-race coupler 53 coupled to the second via and the fourth via (vias 53); a branchline coupler (90.degree. coupler 33) coupled to the first and second rat race couplers 53.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Holland and Lee to form the claimed invention in order to create a feeding arrangement that produces both senses of circular polarization so that four probes of each integrated radiator are excited in phase sequence by feeding two orthogonal pairs of 
 
Regarding claim 5, Holland does not disclose “wherein signals to the first and third dipole arms are 180° out of phase from one another, and wherein signals to the second and fourth dipole arms are 180° out of phase from one another.”
Moreover, Lee in figure in figures 5 and 8 teaches a unit cell wherein signals to the first and third radiating elements are 180° out of phase from one another, and wherein signals to the second and fourth radiating elements are 180° out of phase from one another.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Holland and Lee to form the claimed invention in order to provide feed circuits including power combiners, 90.degree. hybrid coupler circuits and 180.degree. hybrid coupler circuits that couple dual linear or dual circular polarized energy to and from radiators. (Col. 1, line 66 – Col. 2 line 2)

Regarding claim 6, Holland fails to explicitly disclose a unit cell wherein signals to the first and second dipole arms are 90° out of phase from one another, and wherein signals to the third and fourth dipole arms are 90° out of phase from one another.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Holland and Lee to form the claimed invention in order to provide feed circuits including power combiners, 90.degree. hybrid coupler circuits and 180.degree. hybrid coupler circuits that couple dual linear or dual circular polarized energy to and from radiators. (Lee Col. 1, line 66 – Col. 2 line 2)

Regarding claim 13, Holland in figures 24 discloses a unit cell wherein the four rounded corners are formed drill bit (Para. 92).
Although, Holland does not teach “using a .25-inch drill bit”, one of skill in the art would have turned to Holland to make a dielectric with the rounded corners as claimed using a drill bit of the size as claimed because: diameter of these holes could be used to control the onset of the surface waves. Different shape perforations could be used, and the perforations could be extended on the other dielectric layers 21 and 22, but in this preferred embodiment they are used only for dielectric layer 20. (Holland Para. 92)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holland and Lee, as applied to claim 17 above, and further in view of Yamamoto et al. US Pat. 6320542. (as disclosed in Applicant’s IDS)

Regarding claim 7, Holland and Lee do not disclose a unit cell wherein the feed circuit further comprises: a first resistor coupled to the first rat-race coupler; a second resistor coupled to the second rat-race coupler; and a third resistor coupled to the branchline coupler, wherein the first, second and third resistors provide isolation between the first rat-race coupler, the second-rat-race coupler and the branchline coupler.
However, Yamamoto in figure 21 teaches a unit cell wherein the feed circuit further comprises: a first resistor (chip resistor 50a) coupled to the first coupling lanes 48; a second resistor (chip resistor 50b) coupled to the second coupling lines 49; and a third resistor (chip resistor 45) coupled to the branchline coupler 43, wherein the first, second and third resistors (45, 50a and 50b) provide isolation between the first coupler 48, the second coupler 49 and the branchline coupler 43. (Yamamoto Col 24, lines 2-4)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Holland, Lee and Yamamoto to form the claimed invention because resistors are known in the art to improve isolation among the branched microstrip lines. (Yamamoto Col 24, lines 2-4)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holland and Lee, as applied to claim 17 above, and further in view of Trott et al. U.S. Patent Application Pub. No. 2005/0007286 (hereinafter “Trott”)


Holland and Lee do not disclose: “and a radome comprising a wide-angle impedance matching (WAIM) layer”.
However, WAIM layers as radomes are common in phased arrays. For example, Trott in figure 1 teaches an array having a radome (radome/matching structure 30) comprising a wide-angle impedance matching (WAIM) layer (Para. 49).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Holland, Lee and Trott to form the claimed invention because by adding a WAIM as a radome to the antenna array, the cross-polarization isolation is further improved since the radome/matching sheet makes the antenna elements appear electrically longer. (Trott Para. 49)

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845